UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALTON DAVIS,

                   Plaintiff,

            -against-                           15-CV-3077 (LAP)

AUSA JOHN O'DONNELL; ATF AGENT                 ORDER OF DISMISSAL
JASON ZAMALOFF,

                   Defendants.


LORETTA A. PRESKA, Senior United States District Judge:

     Plaintiff, currently incarcerated in U.S. Penitentiary

Administrative Maximum ("ADX") in Florence, Colorado, brings

this action prose.      Plaintiff alleges that the Bureau of

Prisons imposed Special Administrative Measures ("SAMs") on him

from 2010 to 2014, on the ground that while detained at the

Metropolitan Correctional Center ("MCC"), Plaintiff used the

telephone or mail to attempt to order the murder of Assistant

United States Attorney ("AUSA") John O'Donnell ("O'Donnell"),

who was the lead prosecutor in Plaintiff's criminal case, United

States v. Davis, No. 06-CR-911    (WHP)   (S.D.N.Y.), and Jason

Zamaloff ("Zamaloff"), an agent with the Bureau of Alcohol,

Tobacco and Firearms ("ATF") who testified at the criminal

trial.   Plaintiff contends that the failure of the Bureau of

Prisons to provide him with the evidence on which the SAMs were

based demonstrates that Defendants O'Donnell and Zamaloff

fabricated the evidence.
      Before filing this action, Plaintiff brought a civil

rights action in Colorado challenging the imposition and

execution of the SAMs.   Davis v. Holder, No. 12-CV-2122, 2014 WL

1713429 (D. Co. Apr. 23, 2014).       The District of Colorado

granted Defendants' motion to dismiss Plaintiff's First, Fourth,

Fifth, Sixth, and Eighth Amendment claims with prejudice for

failure to state a claim but dismissed the individual-capacity

claims against O'Donnell and Zamaloff for lack of personal

jurisdiction. 1

     By order dated May 26, 2015, the Court held that

Plaintiff's complaint failed to state a claim on which relief

could be granted, among other reasons, because many of

Plaintiff's claims had already been adjudicated and he could not

relitigate them.   The Court nevertheless granted Plaintiff leave

to file an amended complaint, which Plaintiff has done.          For the

reasons set forth below, the Court DISMISSES Plaintiff's amended

complaint.




1 Plaintiff also brought an action challenging correspondence
restrictions that followed expiration of his SAMs.   Davis v.
Fed. Bureau of Prisons, No. 1:15-CV-0884, (D. Colo. 2016)
(holding, among other things, that "Plaintiff's contention that
the allegations against him [regarding his threats at MCC] are
false and fabricated is another conclusory allegation without
any factual support.")
                                  2
  I.       STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof,

that is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.        28 U.S.C.

§§ 1915(e) (2) (B),     1915A(b); see Abbas v. Dixon, 480 F.3d 636,

639 (2d Cir. 2007).       The Court must also dismiss a complaint

when the Court lacks subject matter jurisdiction.        See Fed. R.

Civ. P. 12(h) (3).      While the law mandates dismissal on any of

these grounds, the Court is obliged to construe prose pleadings

liberally, Harris v. Mills, 572 F.3d 66, 72       (2d Cir. 2009), and

interpret them to raise the "strongest [claims] that they

suggest," Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,          474

(2d Cir. 2006)     (internal quotation marks and citations omitted)

(emphasis in original).

   II.     BACKGROUND

         Plaintiff Alton Davis was convicted of charges of

conspiracy to commit Hobbs Act robberies of suspected drug

dealers; attempting to commit such robberies; multiple counts of

using and discharging a firearm, including causing two deaths;

and conspiracy and intent to distribute more than 100 kilograms

of marijuana.      United States v. Davis, No. 06-CR-0911 (WHP)

(S.D.N.Y. Aug. 23, 2010), aff'd, 689 F.3d 179, 181 (2d Cir.




                                      3
2012).   He was sentenced to life imprisonment, to be followed by

lifetime supervised release.   2



A.   Davis v. Holder, No. 12-CV-2122    (D. Colo. Apr. 23, 2014):
     Challenge to SAMs

     In 2012, Plaintiff filed suit in the District of Colorado

naming as defendants   (in their individual and official

capacities)   Zamaloff and O'Donnell, as well as U.S. Attorney

General Eric Holder, who had approved the SAMs, and ADX Warden

Berkbile who was enforcing the SAMs.     Plaintiff alleged in that

action that he was notified on September 10, 2010, that he would

be subjected to the SAMs. 3    He challenged the imposition of the




     2 In Davis's prose motion challenging his conviction under
28 U.S.C. § 2255, Davis v. United States, No. 14-CV-186 (WHP)
(S.D.N.Y.) (pending), he alleged that Agent Zamaloff's testimony
at trial was "false and fabricated," (Motion to Vacate ("Mot."),
dated Jan. 6, 2014 [dkt. no. 1] at 33), and that AUSA O'Donnell
encouraged witnesses "to intentionally testify falsely using
fabricated concocted testimony . . . constructed and combined by
both the agent and John O'Donnell," (Mot. at 34.)    In this
action, the Court addresses only Plaintiff's allegations that
Zamaloff and O'Donnell fabricated evidence used in connection
with the SAMs and does not address their alleged fabrications at
his criminal trial.
     3 The September 10, 2010 Memorandum to Plaintiff regarding

the origination of the SAMs, states that the BOP "adopted these
special administrative measures based on information of your
proclivity for violence.    Specifically, on May 3, 2010, you were
convicted of 8 criminal counts, including counts charging you
with the brutal murders of two victims during two separate home-
invasion robberies.    In addition, there is information that,
while incarcerated, you tried via phone and/or mail
communication to order the murders of two federal law
enforcement officials who were involved in your criminal
convictions . . . . " Davis, No.l:15-CV-00884 ([dkt. no. 98-1] at
2.)  Plaintiff did not attach this 2010 memorandum to his

                                   4
SAMs and the conditions of his confinement, contending that

Defendants had violated his First, Fourth,   Fifth, Sixth, and

Eighth Amendment rights.   The SAMs expired while that action was

pending.   4


     In 2014, the district court adopted the magistrate judge's

recommendations in their entirety and granted Defendants' motion

to dismiss.    The court dismissed the individual-capacity claims

for damages against Defendants O'Donnell and Zamaloff based on

lack of personal jurisdiction.    The court also dismissed the

official-capacity claims for declaratory and injunctive relief

against O'Donnell and Zamaloff as redundant of the official-

capacity claims against U.S. Attorney General Holder and

dismissed the official-capacity damages claims against all

defendants based on sovereign immunity.

     The court further held that no damages remedy under Bivens

could be implied for violations of Plaintiff's First, Fifth

Amendment, and Sixth Amendment rights.    Davis, 2014 WL 1713429,

at *9 (holding that other adequate remedies were available, such

as a relief under the Federal Tort Claims Act for First



complaint in Davis, No. 12-CV-2122, and the district court noted
that it did not consider it in ruling on the motion to dismiss.
     4 While the SAMs were in place, Plaintiff may have had the
option of challenging the restrictions in a habeas petition,
brought under 28 U.S.C. § 2241.  See, e.g., Basciano v. Lindsay,
No. 07-CV-421 (E.D.N.Y. 2008) (petition for a writ of habeas
corpus pursuant to 28 U.S.C. § 2241 seeking an order lifting
SAMS imposed on pretrial detainee).
                                  5
Amendment violations or a claim for "injunctive relief against

BOP officials" for a due process violation).

     The court rejected all of Plaintiff's claims for injunctive

relief, concluding that his allegations failed to state a claim

for violations of his First, Fourth, Fifth, Sixth, and Eighth

Amendment rights.   Plaintiff had alleged that the SAMS were

"based solely on manipulative accusations        . bias and

prejudice . . . with no justification for its imposition" and

constitute "hateful racism and prejudice[d] acts."     Id. at *10.

The court concluded that Plaintiff failed to state a claim under

the First Amendment because these conclusory allegations were

insufficient to plead that the SAMs were not reasonably related

to a legitimate penological interest.    Id. at 10 (relying on

Turner v. Safely, 482 U.S. 78, 89 (1987)).     Moreover, Plaintiff

had conceded that the SAMs were imposed because of his alleged

threats to federal officials, which the court stated was a

"coherent explanation for the SAMs," and the court rejected

Plaintiff's "unsupported assertion that the SAMs were imposed

solely by use of 'allegations' of these threats, rather than

through 'evidence or facts'   fail[ed] to rebut this legitimate

penological purpose for imposing the SAMs."     Davis, 2014 WL

1713429, at *10.

     The court rejected Plaintiff's Fourth Amendment claim on

the ground that he lacked a privacy interest in avoiding

                                 6
searches of his cell.     Id. at *11.      Turning to Plaintiff's Fifth

Amendment claim, the court assumed that Plaintiff had a

protected liberty interest in avoiding imposition of the SAMs

but rejected his claim that the threats "should have been

prosecuted for as a criminal offense" or that before imposing

the SAMs, "due process clearly requires proof of guilt on any

allegation/accusation beyond a reasonable doubt."         Davis, 2014

WL 713429, at *12 (rejecting due process argument, noting that

prison inmates are not entitled to the full panoply of

procedural protections that apply in a criminal case) . 5

Plaintiff also failed to plead a violation of the Equal

Protection Clause because he had not pleaded facts about any

similarly situated comparators, and his allegations that the

SAMs were inspired by "hateful racism and prejudice acts" were

wholly speculative.      Id. at *13.

     The district court dismissed the Sixth Amendment claim

because Plaintiff's allegations that while in ADX, he was denied

free access to his appellate attorney, lacked any factual

support.   Id. at *14.     Finally, the district court held that

Plaintiff's amended complaint was devoid of allegations that

defendants knew of and were deliberately indifferent to



     5 See also Wilkinson v. Austin, 545       U.S. 209, 227 (2005)
(noting that for prisoners "serving life       sentences, some without
the possibility of parole, the deterrent       effects of ordinary
criminal punishment may be substantially       diminished").
                                       7
Plaintiff's serious medical issues          (bladder cancer and

diabetes).    The court rejected Plaintiff's claim that Defendants

O'Donnell and Zamaloff were continuing to monitor his phone and

mail even though "the BOP has sole jurisdiction over Plaintiff."

Id. at *14.    The court held that even if it assumed the truth of

the allegations, Plaintiff had not invoked any constitutional or

statutory right that such conduct would violate.              The court

granted the Defendants' motion to dismiss the complaint in its

entirety.     Plaintiff appealed, but on June 11, 2014, withdrew

his appeal and filed a new action in Colorado.

B.     Davis v. Bureau of Prison, No. 1: 15-CV-00884 (WJM)          (NRN)   ( D.
       Colo.): Challenge to Communication Restrictions

       On April 27, 2015, Plaintiff filed a second suit in

Colorado alleging that when his SAMs expired in 2014, he was

placed on correspondence restrictions ("CR") "based on the same

false and fabricated evidence as the initial SAMs."              Davis v.

Bureau of Prisons, No. 1: 15-CV-0884 (WJM)          (NRN)    (D. Colo. Mar.

24, 2016)    (Complaint ("Compl. "),       [dkt. no. 1) at 5-6.)     The

district court dismissed Plaintiff's claim that the restrictions

imposed as a result of fabricated evidence violated his First

Amendment rights: Plaintiff's bare assertion that the evidence

against him was "false and fabricated is another conclusory

allegation without any factual support."            Davis,    No.1:15-CV-

0884   (Order Adopting Februrary 4, 2016 Recommendation ("2016



                                       8
Order"), dated Mar. 24, 2016 [dkt. no. 50] at 9.)   The district

court also noted that Plaintiff had been notified of the

procedure to seek documents under the Freedom of Information Act

("FOIA"):

     The Court notes that Plaintiff is in a difficult
     situation, as it would be inherently difficult for
     Plaintiff - in his incarcerated state - to gather
     evidence which provides that he did not solicit
     murders.   However, in a response to his Administrative
     Remedy Appeal, Plaintiff was given information as to
     how he could acquire the specific information or
     documentation supporting his restrictions.   (Compl. at
     47.)   Plaintiff was told that he may 'submit a request
     to the SIS [Special Investigative Supervisors] office'
     and if he is 'denied any information not releasable at
     the institution level, [he] may submit a request for
     release of [those] documents to the Freedom of
     Information /Privacy Act Unit in the Office of General
     Counsel.'   (Id.)  Nothing in the record indicates that
     Plaintiff submitted these requests. As a result,
     Plaintiff's contentions as to the fraudulent nature of
     the allegations against him remain conclusory.

(2016 Order at 9-10.)

     Plaintiff's First Amendment Free Exercise claim also failed

because he did not allege facts suggesting that the CRs did not

serve their purported penological purpose.   The district court

granted defendants' motion to dismiss but allowed Plaintiff to

amend his complaint.

     Plaintiff's second amended complaint asserted claims for

violations of his rights under the First, Fifth, and Eighth

Amendments, and a claim under the Religious Freedom Restoration

Act ("RFRA").   Addressing this second amended complaint, the


                                 9
district court held that Plaintiff's First and Eighth Amendment

claims were moot insofar as the claims were based on the CRs,

rather than general limitations on inmates at ADX, because the

CRs had expired in March 2015, before Plaintiff filed suit, and

Defendants had carried their burden of showing that the

imposition of the CRs could not be reasonably expected to

resume; thus, there was no live controversy.     Davis, No. l:15-

CV-884    (Order Regarding Pending Motion, Recommendation, and

Objection ("2017 Order"), dated Apr. 7, 2017 [dkt. no. 144] at

9.)   Plaintiff's First Amendment challenge to the general

limitations at the ADX failed because he did not allege facts

plausibly showing that Defendants' articulated concern in prison

security was irrational.

      The district court rejected both of Plaintiff's Fifth

Amendment procedural due process claims, holding that Plaintiff

did not have a protected liberty interest in avoiding the

imposition of CRs or in avoiding assignment to ADX generally. 6

(2017 Order at 21.)

      The district court agreed with Defendants that Plaintiff

failed to state an Eighth Amendment claim based on the general




      6 Plaintiff had alleged in the second amended complaint that
he "was wrongfully committed to the ADX due to the imposition of
the SAMs, which were 'imposed using falsely fabricated
information' and that this was cruel and unusual punishment."
 (2017 Order at 22.)
                                  10
conditions at ADX because he did not plead what conditions

satisfied the objective component and ~failed to assert any

factual allegations supporting the subjective component, most

notably, that any named defendant has a 'culpable state of mind'

reflecting deliberate indifference to Plaintiff's health or

safety."     (2017 Order at 23.)   The court also held that he

failed to state a claim based on deliberate indifference to his

medical needs.     (2017 Order at 23-24.)

     Finally, the district court denied Defendants' motion to

dismiss one claim - that limitations placed on all inmates at

ADX to attend congregate Jum'ah services violated Plaintiff's

rights under the RFRA - and allowed to proceed this claim

against the BOP for injunctive relief.      7   (2017 Order at 18-19.)

C.       Procedural Background

     In his initial April 2015 complaint in this action,

Plaintiff asserted claims that the SAMs imposed at the MCC in

September 2010 violated:    (1) his First Amendment rights of

association and free exercise of religion;        (2) his due process

rights, because SAMs were imposed without adequate process;

(3) double jeopardy, because additional punishment was being



     7 The claim was later dismissed for Plaintiff's failure to
prosecute.   Davis, No. 1:15-CV-0884 (D. Colo. Nov. 16, 2018)
(Final Judgment, dated Nov. 16, 2018 [dkt. no. 296]) (dismissing
with prejudice Plaintiff's claim under RFRA), appeal pending,
18-1477 (10th Cir.).


                                    11
imposed beyond his sentence; and (4) the Eighth Amendment,

because he was denied adequate medical treatment because of the

SAMs.     Plaintiff made the following argument about fabrication

of evidence:

        [T]he U.S. Attorneys Office['s] failure in producing
        this evidence that they claimed to have in their
        possession . . . makes it extremely clear that their
        . . . use of false and fabricated accusation in order
        to get the SAM implemented was . . . unconstitutional.
        It is a fact that any call made from any federal
        institutional phone that call or calls are
        automatically recorded and preserved for legal uses.
        It is also a fact that any and every social mail
        communication mailed out of any federal institution,
        that mail is subjected to screening for any
        implications of threats and/or criminal activity,
        which is clear that if plaintiff had used the
        institutional phone or mail communications to order
        the murder of O'Donnell and ATF Agent Jason Zamaloff,
        the U.S. Attorney's Office should have this evidence
        in their possession . . . . [T]he U.S. Attorneys office
        needs to produce this evidence they claimed to have in
        their possession, and if they cannot, they should be
        order[ed] to make it clear on record that the
        accusation used to request the SAMs . . . were in fact
        falsely fabricated.

(Compl. at 2.)


        By order dated May 25, 2015, the Court held that Plaintiff

was precluded from relitigating these constitutional claims

arising from the SAMs because the same claims had been fully and

fairly litigated in Davis, No. 12-CV-2122 (D. Colo.).      The Court

nevertheless granted Plaintiff leave to replead his individual-

capacity claims against Defendants Zamaloff and O'Donnell for

damages for their alleged fabrication of evidence setting in

                                   12
motion the SAMs.      The Court directed Plaintiff to clarify, among

other things, whether his claims for damages were brought under

the Federal Tort Claims Act ("FTCA") and, if so, whether he had

administratively exhausted such claims with the appropriate

federal agency.   8



     Plaintiff then filed the amended complaint, which includes

the following allegations: In June 2010, Plaintiff "was

sequestered from general population in the MCC New York and

subjected to total isolation."      Davis, No. 1:15-CV-0884 (D.

Colo. 2018)   (Amended Complaint ("Am. Compl."), dated June 23,

2015 [dkt. no. 10] at 3. ) 9   On September 10, 2010, "Plaintiff was

implemented with the Special Administrative Measures SAMs by the

U.S. Attorneys Office 'SONY' via information they claimed to

have in their possession that plaintiff used the institution['s]

phone and or mail communications to try and order the murder of

two federal law enforcement officials who were involved in



     8 The FTCA requires that a plaintiff exhaust administrative
remedies within two years after a claim accrues.  See 28 U.S.C.
§§ 2401, 2675.  The exhaustion requirement is jurisdictional and
cannot be waived.  Celestine v. Mount Vernon Neighborhood Health
Ctr., 403 F.3d 76, 82 (2d Cir. 2005).  Plaintiff did not invoke
the FTCA in his amended complaint.
     9 Plaintiff stated in his initial complaint that "[a]fter

sentencing in August of 2010, plaintiff submitted a letter to
the district judge who presided over his criminal case informing
him of the unique position Plaintiff has been subjected to, and
if the ATF so-called investigation was not successful after
ninety days, he should order Plaintiff's classification to go
back to normal in order for Plaintiff's replacement back to the
general population."   (Compl. at 3.)
                                    13
Plaintiff[']s criminal conviction[,] which was orchestrated by

AUSA John O'Donnell and ATF Agent Jason Zamaloff."     (Id.)

     In "October 2010, Plaintiff was transferred to the USP

Florence where he was designated but was again sequestered from

general population and place[d] in SHU due to the SAMs."           (Id.)

After Plaintiff filed his complaint in Davis, No. 12-CV-2122 (D.

Colo.), the SAMs were "removed," but the District of Colorado

"did not order the U.S. Attorneys Office 'SDNY' to produce the

evidence it use[d] to request . . . the initial SAMs

imposition."   (Id. at 4.)   Moreover, after the SAMs were lifted

in September 2014, "the ADX Warden and the Bureau of Prison

'BOP' immediately reimposed the restriction using the fabricated

allegations claiming it is believed that plaintiff's

communication's mail and phone can further facilitate criminal

activity, which said statement clearly stemmed solely from the

false allegation."   (Id. at 5.)

     In the amended complaint, Plaintiff reasserts his First,

Fourth, Fifth, Eighth, and Fourteenth Amendment claims 10      -


challenging the procedures accompanying the imposition of the

SAMs and the burdens that the SAMs imposed on his constitutional

rights, and adds a claim under the Religious Freedom Restoration




     10 The Fourteenth Amendment is inapplicable to Plaintiff's
claims, which are against federal, rather than state, actors.
                                   14
Act    11   Plaintiff seeks damages and asks that the evidence on

which the SAMs were based be disclosed to him; seeks a

declaration that Defendants, "in fabricating false allegations,

did deceive[] the U.S. Attorney General in implementing the

SAMs"; and seeks an order enjoining Defendants from "their

oppressive monitoring of Plaintiff's communications [by] mail

and phone."      (Am. Compl. at 8.)

III. DISCUSSION

A.          Disclosure of Evidence for the SAMs

       Plaintiff seeks disclosure of the evidence on which the

SAMs were based (Am. Compl. at 7), which the Court construes as

a claim arising under the Freedom of Information Act, 5 U.S.C.

§ 552.      The FOIA gives members of the public a right to access

some information from federal executive agencies. 12              Federal

courts have jurisdiction to enforce this right if a requester

can show that "an agency has (1)           'improperly;'   (2)   'withheld;'

( 3)   'agency records.'"   Kissinger v. Reporters Comm. for Freedom

of the Press, 445 U.S. 136, 150 (1980)           (quoting 5 U.S.C.



        In Davis, No. 12-CV-2122 (D. Colo.), Plaintiff also
       11
asserted a Sixth Amendment claim about access to his appellate
attorney, which the district court dismissed.   Plaintiff does
not invoke the Sixth Amendment in this action, and he alleges
the SAMs were imposed in September 2014, after Plaintiff's
August 2014 conviction and sentencing.
     12 Regulations governing SAMs explain that the notice given
to an inmate "as to the basis [for SAMs] may be limited in the
interest of prison security or safety or to protect against acts
of violence or terrorism." 28 C.F.R. § 501.3.
                                      15
§   552 (a) (4) (B)).

        Under the FOIA, an applicant must exhaust administrative

remedies by completing the administrative appeal process before

seeking judicial review.              5 U.S.C.     §   552(a) (6) (A) (i)-(ii); see

Sloman v. U. S. Dep't of Justice, 832 F. Supp. 63, 65-66

(S.D.N.Y. 1993).            The exhaustion requirement allows the targeted

agency to correct its own errors to obviate unnecessary judicial

review.       See McKart v. United States, 395 U.S. 185, 193-94

(1969).       The FOIA establishes a relatively simple administrative

process:

        Each agency, upon any request for records . . .
        shall--(i) determine within 20 days
        (excepting Saturdays, Sundays, and legal public
        holidays) after the receipt of any
        such request whether to comply with such request and
        shall immediately notify the person making such
        request of - (I) such determination and the reasons
        therefor [.]

5 U.S.C. § 552(a) (6) (A) (i); see 28 C.F.R. § 16.6(b),                  (c).

If the request is denied, the requester may appeal the

adverse determination to the head of the agency within 90

days.        5 U.S.C.   §   552 (a) (6) (A) (i) (III) (aa) . 1 3




       While " [ e] xhaustion of administrative remedies is
        13

normally required as a precondition to suit under the FOIA,"
McKevitt v. Mueller, 689 F. Supp. 2d 661, 667 (S.D.N.Y. 2010),
if an agency fails to comply with the applicable time limits, a
requester is deemed to have exhausted his administrative
remedies, 5 U.S.C. § 552 (a) (6) (C) (i).
                                              16
     The district court in the district in which the

requester resides, or in which the agency records are

situated (or the District of Colombia), has jurisdiction to

enjoin the agency from withholding agency records

improperly held from the requester. 5 U.S.C.§ 552 (a) (4) (B);

Mamarella v. Cnty. of Westchester, 898 F. Supp. 236, 237

(S.D.N.Y. 1995)   ("[T]he plain language of [the FOIA]

provides that only 'agencies' are subject to the FOIA.

the statute[] do[es] not create a cause of action against

individuals.")

     Plaintiff does not allege in his amended complaint

that he made a FOIA request for documentation supporting

his SAMs and was denied such information.       See also Davis,

No. 15-CV-0884 (WJM)    (NRN)   (D. Colo. Mar. 24, 2016)   (2016

Orderat 9-10)    (noting that "in a response to his

Administrative Remedy Appeal, Plaintiff was given

information as to how he could acquire the specific

information or documentation supporting his restrictions.

    Plaintiff was told that he may 'submit a request to the

SIS office' and if he is 'denied any information not

releasable at the institution level,      [he] may submit a

request for release of [those] documents to the Freedom of

Information/ Privacy Act Unit in the Office of General

Counsel.")   Plaintiff does not allege that he exhausted his

                                    17
administrative remedies or that he was denied documents

that he properly requested from the agency.        Plaintiff thus

does not state a claim for a violation of the FOIA, and

there is no basis for the Court to enjoin any agency from

withholding agency records.

B.        Fabrication of Evidence

     Because the U.S. District Court for the District of

Colorado dismissed Plaintiff's individual-capacity claims

against Defendants Zamaloff and O'Donnell for lack of personal

jurisdiction, Davis, No. 12-CV-2122, 2014 WL 1713429, at *7, it

appears that Plaintiff's claims against them for damages for

allegedly fabricating evidence have not been adjudicated on the

merits.     The Court therefore considers whether Plaintiff states

a claim for damages against these Defendants under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.

388 (1971), based on these allegations.

      1.     Availability of Bivens relief for Fabrication of
      Evidence

     A claim under Bivens is "the federal analog to suits

brought against state officials under [§ 1983] ."        Ashcroft v.

Iqbal, 556 U.S. 662, 675 (2009).         The purpose of an implied

Bivens action "is to deter individual federal officers from

committing constitutional violations."         Corr. Servs. Corp. v.

Malesko, 534 U.S. 61, 70 (2001).         Because of this, a Bivens



                                    18
claim will lie only against an individual in a personal capacity

and not against a federal agency or against federal officials in

their official capacities.     Federal Deposit Ins. Corp. v. Meyer,

510 U.S. 471, 484-86 (1994).

     In Ziglar v. Abbasi, 137 S. Ct. 1843 (2017), the Supreme

Court held that "expanding the Bivens remedy is now a

'disfavored' judicial activity," noting that for the past 30

years, the Supreme Court has "consistently refused to extend

Bivens to any new context or new category of defendants."     Id.

at 1857.   Before the Supreme Court's decision in Ziglar, the

Second Circuit held in the context of a Bivens claim, that it

was "firmly established that a constitutional right exists not

to be deprived of liberty on the basis of false evidence

fabricated by a government officer."     Zahrey v. Coffey, 221 F.3d

342, 355 (2d Cir. 2000)   (AUSA not entitled to qualified immunity

on Bivens claim alleging that he had conspired with other

defendants in an investigative capacity to manufacture false

evidence for use against plaintiff at trial).     But the Supreme

Court has not explicitly recognized an implied Bivens remedy

against federal officials under the Fifth Amendment for

fabrication of evidence. 14



     14 The Supreme Court recently held in the§ 1983 context
that "because the lower courts had treated the fabricated
evidence claim as a procedural due process violation, it had "no
occasion to consider the proper handling of a fabricated-
                                  19
        Although the availability of a Bivens remedy generally "is

'antecedent' to the other questions presented," Hernandez v.

Mesa, 137 S. Ct. 2003, 2006 (2017)       (citing Wood v. Moss, 134 S.

Ct. 2056, 2066 (2014) ), the Supreme Court has endorsed

"disposing of a Bivens claim by resolving the constitutional

question, while assuming the existence of a Bivens remedy," id.

at 2007    (noting that "this approach         is appropriate in many

cases[]    [and]   [the] Court has taken [this] approach on

occasion); see also Ganek v. Leibowitz, 874 F.3d 73,       90 (2d Cir.

2017)    (assuming, post-Ziglar, that FBI agent's allegedly false

statement in warrant application could support "not only a

Fourth Amendment claim for unreasonable search and seizure but

also a Fifth Amendment claim for the deprivation of property

without due process" if fabricated evidence causes some "further

deprivation" beyond the arrest or search) . 15



evidence claim founded on an allegation that the use of
fabricated evidence was so egregious as to shock the
conscience," i.e., a substantive due process claim, and it
expressed "no view as to what other constitutional provisions
(if any) might provide safeguards against the creation or use of
fabricated evidence." McDonough v. Smith, 139 S. Ct. 2149, 2155
(2019); see also Zahrey, 221 F.3d at 349 ("[A] pre-arrest
manufacture of false evidence implicates an individual's due
process rights under the Fourth Amendment, (while] a post-arrest
fabrication . . . would invoke an individual's right to a fair
trial under the Sixth Amendment.")
      15 Since Ziglar, district courts faced with some claims not
already recognized by the Supreme Court have "declined to permit
Bivens claims to proceed because the FTCA provides an adequate
alternative remedy." Turkmen v. Ashcroft, No. 02-CV-2307 (DLI)
 (SMG), 2018 WL 4026734, at *10 (E.D.N.Y. Aug. 13, 2018)
                                    20
    The Court therefore assumes for the purposes of this order

that a Bivens remedy can be implied for a deprivation of liberty

due to fabricated evidence and considers whether Plaintiff

adequately pleads a claim for damages against Defendants

Zamaloff and O'Donnell.

          2.     Timeliness of Plaintiff's Bivens Claim for
Fabricated Evidence

     The date on which a fabrication of evidence claim accrues

has not been resolved in all contexts.   In McDonough v. Smith,

898 F.3d 259, 265 (2018), the Second Circuit held that the

limitations for plaintiff McDonough's § 1983 claim that

fabricated evidence was used at his criminal trial began to run

when he (1) "learned that the evidence was false and was used

against him during the criminal proceedings; and (2) he suffered

a loss of liberty as a result of that evidence."   The Supreme

Court reversed, holding that because McDonough could not bring

his§ 1983 fabricated-evidence claim prior to favorable

termination of his prosecution, the accrual date was delayed, in

McDonough's case until he was acquitted at his second trial.

McDonough v. Smith, 139 S. Ct. 2149 (2019).




(collecting cases); but see Rodriguez v. Swartz, 899 F.3d 719
(9th Cir. 2018) ("[T]he FTCA has an 'explicit exception for
Bivens claims,' allowing them to proceed against individuals.")


                                21
     Here, Plaintiff's suit does not involve fabricated evidence

used in a criminal prosecution, and success in this civil rights

action would not impugn the validity of an existing conviction

or raise concerns about parallel litigation.    In this context,

Plaintiff's claim arguably accrued when he had a "complete and

present cause of action," id. at 2155 (citing Wallace v. Kato,

549 U.S. 384, 388 (2007), that is, when the SAMs were imposed on

September 10, 2010, and he suffered a deprivation of liberty.

As Plaintiff filed this action in 2015, his fabricated evidence

claim is barred under the three-year limitations period, unless

equitable tolling applies. 16   But because the accrual of the

limitations period is not straightforward, and Plaintiff plainly

fails to allege plausibly that Defendants O'Donnell and Zamaloff

were personally involved in fabricating evidence, the Court

proceeds to address the merits of Plaintiff's claims rather than




     16  Plaintiff waited nearly one year after his claims in the
District of Colorado against O'Donnell and Zamaloff were
dismissed for lack of personal jurisdiction before filing this
action, and it thus does not appear that he showed diligence in
pursuing this claim that would qualify him for equitable
tolling.   It also does not appear that tolling is available
under New York law.     See Singh v. Wells, 445 F. App'x 373, 377
 (2d Cir. 2011) (" [Al lthough federal courts do not borrow state
rules governing the accrual of claims, they do borrow state
equitable tolling rules."); N.Y. C.P.L.R. § 205(a) (providing
for tolling where an action is commenced in the wrong forum but
refiled within six months of dismissal - but excluding actions
that were terminated for "a failure to obtain personal
jurisdiction over the defendant.")
                                  22
resolving the affirmative defense of the statute of limitations

sua sponte.

         3.     Allegations of Fabrication

      "It is firmly established that a constitutional right

exists not to be deprived of liberty on the basis of false

evidence fabricated by a government officer."     Zahrey, 221 F.3d

at 355. 17    The Court assumes that being subjected to SAMs was an

"atypical and significant hardship" that Plaintiff had a liberty

interest in avoiding.     See Sandin v. Conner, 515 U.S. 472, 484

(1995)    (prison conditions that "impose atypical and significant

hardship on the inmate in relation to the ordinary incidents of

prison life" may create a liberty interest protected by the Due

Process Clause).

      Plaintiff alleges in the amended complaint:

      After trial and sentencing of Plaintiff's criminal
      case, defendants O'Donnell and Zamaloff . . . then
      fabricate[d] the allegation that Plaintiff used the
      institution phone/mail communications to order their
      murder and their actions in fabricating lies in order
      to deceive authorities to achiev[e] their own selfish


     17 Moreover, "an intervening decision-maker will not absolve
a defendant of liability if the defendant 'misled or coerced the
intervening decision-maker such that the decision-maker's
conduct was tainted,' Bermudez v. City of New York, 790 F.3d
368, 374 (2d Cir. 2015) (quoting Wray v. City of New York, 490
F.3d 189, 195 (2d Cir. 2007)), or if the intervening decision-
maker "was simply not informed of the alleged problems with the
evidence," id.   Hamilton v. City of New York, No. 15-CV-4574,
2019 WL 1452013, at *17 (E.D.N.Y. Mar. 19, 2019).   Thus, the
fact that the U.S. Attorney General made the decision to
implement the SAMs does not necessarily foreclose an action
against an individual who fabricated the evidence relied upon.
                                   23
     objective with no regard to whom they hurt in the
     process or who[se] job they jeopardize in doing so has
     in fact violated and continue[s] to violate
     Plaintiff's .      [constitutional rights].

(Am. Comp. at 10.)     These allegations are wholly

speculative and conclusory and include no facts plausibly

alleging that these communications were fabricated or that

either O'Donnell or Zamaloff was personally involved in

doing so.

     Plaintiff's initial complaint included additional

allegations regarding his reasoning: If the U.S. Attorney's

Office failed to disclose to him the evidence, "then they

should be order[ed] to make it clear on record that the

accusation used to request the SAMs .        were in fact

falsely fabricated."     (Compl. at 2.)   But the regulations

governing SAMs do not require full disclosure in all cases;

the regulations authorizing SAMs explicitly provide that

information disclosed to the inmate "as to the basis [for

SAMs] may be limited in the interest of prison security or

safety .      "   28 C.F.R. § 501.3. 18 The failure to

disclose evidence does not give rise to any inference that

the evidence was fabricated, much less that Defendants




     18 Moreover, Plaintiff has not alleged that he properly
requested this evidence by filing a request with the SIS Office
or the Freedom of Information/ Privacy Act Unit in the Office
of General Counsel seeking such documents.
                                   24
O'Donnell or Zamaloff were personally involved in violating

his rights.    Plaintiff's allegations thus fail to allege

plausibly that Defendants fabricated evidence in violation

of his rights.

C.        Issues Previously Litigated on the Merits 19

     The collateral estoppel doctrine serves the "dual purpose

of protecting litigants from the burden of relitigating an

identical issue with the same party or [her] privy and of

promoting judicial economy by preventing needless litigation."

Parklane Hosiery Co., Inc. v. Shore, 439 U.S. 322, 326 (1979).

This doctrine is fully applicable to civil rights claims.          See

Allen v. Mccurry, 449 U.S. 90, 104 (1980).

     The doctrine of collateral estoppel or issue preclusion

forecloses a second litigation of an issue "where (1) the issues

in both proceedings are identical,     (2) the issue in the prior

proceeding was actually litigated and actually decided,      (3)

there was [a] full and fair opportunity to litigate in the prior

proceeding, and (4) the issue previously litigated was necessary

to support a valid and final judgment on the merits."      Grieve v.




     19 Although the Court dismisses the claims that follow on
the ground that they have already been adjudicated on the
merits, the Court also notes that these claims do not present a
live controversy because: (1) the SAMs and CRs have been lifted;
and (2) the district court in Davis, l:15-CV-884 (ECF No. 144,
at 9), accepted the BOP's statement that the prior evidence
cannot justify new restrictions.
                                  25
Tamerin, 269 F.3d 149, 153 (2d Cir. 2001)    (citation and internal

quotation marks omitted).

     1.   Fifth Amendment

     To the extent that Plaintiff's due process claim

challenging the procedures for the imposition of the SAMs in

September 2010 is distinct from his fabrication of evidence

claim, it must be dismissed on the ground that it has already

been adjudicated.     Plaintiff raised a claim in Davis, 1:12-CV-

2122, 2014 WL 1713429 (D. Colo. Apr. 23, 2014), that the SAMs

were imposed in violation of his Fifth Amendment procedural due

process rights.     The magistrate judge rejected Plaintiff's

allegation that the SAMs were "imposed solely by use of

allegations[,] not evidence or facts[,]    that he threatened

federal officials" because the allegation was "too vague,

general, and devoid of factual support to raise a plausible

inference that the procedures attendant to the imposition and

renewal of the SAMs were constitutionally inadequate" and

concluded that Plaintiff failed "to state a claim for violation

of his Fifth Amendment procedural due process rights."     Davis,

2014 WL 1713429 at *13.     The district court overruled

Plaintiff's objections and adopted this recommendation in full,

entering judgment in favor of Defendants.     Because Plaintiff had

a full and fair opportunity to oppose the motion, and to object

to the magistrate judge's report and recommendation, and this

                                  26
rationale was the basis for the district court's decision, issue

preclusion applies, and Plaintiff may not relitigate this Fifth

Amendment procedural due process claim.

         2.   Fourth Amendment

         Plaintiff alleges, without any factual elaboration, that

he asserts claims for a violation of his Fourth Amendment rights

in connection with the SAMs.     (Am. Compl. at 2.)   In Davis, 2014

WL 1713429 at *11, the magistrate judge considered Plaintiff's

allegation "that the SAM violates his Fourth Amendment rights

because 'confinement in the special housing unit for SAM inmates

[ ] consists of unreasonable searches and seizures of properties

without probable cause and no security reasons.'"      The

magistrate judge held that this allegation failed to state a

claim for relief because "the Fourth Amendment does not

establish a right to privacy in prisoners' cells."      Id.

Plaintiff thus cannot relitigate this Fourth Amendment claim

because it was actually litigated and necessarily decided

against him in prior litigation where he had a full and fair

opportunity to litigate.

     Even if the claim in this amended complaint differs from

the claim already litigated, Plaintiff's allegations fail to

state a claim for a violation of his rights under the Fourth

Amendment because he pleads no facts in connection with this

claim.

                                  27
      3.      Eighth Amendment

     Plaintiff alleges that the SAMs have violated his rights

under several constitutional provisions, including the Eighth

Amendment.     (Am. Compl. at 3.)   Plaintiff's Eighth Amendment

claims arising from both the imposition of the SAMs and his

assignment to ADX have already been rejected on the merits.        See

Davis, No. 14-CV-2022 (dismissing claim that "SAMS violated his

right to be free from cruel and unusual punishment"); Davis, No.

l:15-CV-884    (2017 Order at 22)   (rejecting the claim that

Plaintiff was "wrongly committed to the ADX due to the

imposition of SAMs," in violation of the prohibition on Cruel

and Unusual Punishment).

     Even if Plaintiff's Eighth Amendment claims had not already

been adjudicated, Plaintiff does not plead any facts in the

amended complaint about the conditions of his confinement while

he was in New York.     And any claims for injunctive relief were

moot as of the time that Plaintiff filed his initial complaint

because he had already been transferred to the ADX in Colorado.

The Court therefore dismisses Plaintiff's Eighth Amendment claim

for failure to state a claim on which relief could be granted.

D.   Religious Freedom Restoration Act

     In his amended complaint, Plaintiff alleges that Defendants

violated his rights under the RFRA, which prohibits the federal

government from "substantially burdening" a person's exercise of


                                    28
religion unless the government's action (1) furthers a

compelling governmental interest; and (2) is the least

restrictive means of furthering that interest.     Gonzales v.

O'Centro Espirata Benificiente Uniao do Vegetal, 546 U.S. 418

(2006).

        Because the RFRA does not waive the federal government's

immunity from suit for damages, only declaratory and injunctive

relief are available under the RFRA.     See Tanvir v. Lynch, 128

F. Supp. 3d 756, 780 (S.D.N.Y. 2015)     (holding that the RFRA "is

most naturally read to exclude damages against the government");

accord Oklevueha Native Am. Church of Haw., Inc. v. Holder, 676

F.3d 829, 840 (9th Cir. 2012)    (holding that "RFRA does not waive

the federal government's sovereign immunity from damages");

Webman v. Fed. Bureau of Prisons, 441 F.3d 1022, 1026 (D.C. Cir.

2006)     (same).

         Plaintiff is no longer at a facility within this Court's

jurisdiction for purposes of issuing injunctive relief, and the

RFRA does not provide for damages.      Even if Plaintiff's amended

complaint presented some live controversy, Plaintiff does not

identify his religion or plead any facts showing what Defendants

Zamaloff and O'Donnell personally did or failed to do that

violated his rights under RFRA.     The Court therefore dismisses

Plaintiff's claim under the RFRA for failure to state a claim on

which relief can be granted.

                                   29
IV. CONCLUSION

     The Clerk of Court is directed to mail a copy to Plaintiff,

and note service on the docket.        Plaintiff's amended complaint,

filed in forma pauperis under 28 U.S.C.       §   1915(a) (1), is

dismissed pursuant to 28 U.S.C.    §   1915(e) (2) (B) (ii).

     The Court certifies under 28 U.S.C. § 1915(a) (3) that any

appeal from this order would not be taken in good faith, and

therefore in forma pauperis status is denied for the purpose of

an appeal.     See Coppedge v. United States, 369 U.S. 438, 444-45

(1962).

SO ORDERED.

Dated:

             New York, New York
             December 12, 2019




                            LORETTA A. PRESKA
                            Senior United States District Judge




                                  30
